DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shetler et al (U.S. Patent No. 6,752,299).
Shetler et al. (‘299) disclose a pump clip (120, as shown in Figs. 11 and 12; and described in at least col. 10, line 45 through col. 11, line 47) for a fluid infusion device system, comprising: a mount (32) to be connectable (via pin 58 connecting portion 22 to 32, at least as shown in Figs. 10 and 12) to a fluid infusion device (demonstrated in Fig. 2); a base (126) coupled (via hinge 122) to the mount, the base pivotable relative to the mount about a first pivot axis (provided by hinge 122); and a clip (30) coupled (via pivot joint 34) to the base (126), the clip pivotable relative to the base about a second pivot axis (at 54), and the clip defines at least one tube clamp (the hooked-shape end portion of clip 30 is capable of receiving a tube therein, and also denoted as TC in the annotated Fig. 12, provided herein)  [* to receive a tube associated with the fluid infusion device].
Examiner’s note*: the above (and/or below) statements in brackets [ ] are examples of intended use failing to limit the structure of the claimed invention. The prior art must only be capable of performing said functional recitations to be applicable and in the instant case, the Ex parte Masham, 2 USPQ2d 1647 (1987). In the instant claim, Shetler et al. (‘299) is indeed capable of performing the above listed functional recitation.
Shetler et al. (‘299) further disclose:
(concerning claim 2) Figs. 11 and 12 show where the base (126) extends for a distance along a longitudinal axis of the pump clip, the clip extends for a second distance along the longitudinal axis and the distance is less than the second distance;
(concerning claim 3) the base has a clamp protrusion (protruding portion having groves 44 as indicated in Fig. 4 and also shown in Figs. 11 and 12) that extends outwardly from the base and is configured to contact the clip to define a slot (42, as indicated in Fig. 4);
(concerning claim 8) the at least one tube clamp comprises at least one opening (as denoted in annotated Fig. 11, provided herein) defined through a first side (as denoted in the annotated Fig. 11) of the clip;
(concerning claim 12) a first mount end (M1, as denoted in the annotated Fig. 12) of the mount, a first base end (B1, as denoted in the annotated Fig. 12) of the base (30) and a first clip end (C1, as denoted in the annotated Fig. 12) of the clip extend along an axis and cooperate to define a support surface (defined collectively by each of the end surfaces at M1, B1, C1) at a first end (PC1) of the pump clip;
(concerning claim 13) the at least one tube clamp (TC) is defined proximate a second end (PC2, as denoted in the annotated Fig. 12) of the pump clip, the second end opposite the first end (PC1).

    PNG
    media_image1.png
    386
    625
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    351
    502
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed fluid infusion device system, viewed as a whole, requiring the following structure of the mount configured to be slidably received within the pump clip interface, such that the pump clip interface is considered as being defined by rails (114, 116), as disclosed in at least paragraphs [0037], [0039], [0064], and [0083]-[0085], and in at least col. 2, lines 46-56 of U.S. Patent No. 10,485,924 (which applicant has incorporated by reference in paragraph [0036]), to which “a pump clip interface that defines a pair of rails” is stated, and in col. 3, lines 2-3 to which “a pump clip interface that defines a pair of rails and a notch” is stated, in combination with the other limitations of the claim(s).
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous clips are also represented by Shetler et al. (U.S. Patent Publication No.  2003/0106917A1), Shetler et al. (U.S. Patent Publication No. 2004/0155079A1), and Allen (U.S. Patent No. 4,887,753). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677